


EXECUTION VERSION


FIRST AMENDMENT TO TERM LOAN AGREEMENT




This FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of April
22, 2013, by and among FEDERAL REALTY INVESTMENT TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Borrower”), each of
the Lenders party hereto and PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of November
22, 2011 (as amended and as in effect immediately prior to the effectiveness of
this Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is amended by restating the definitions of
“Capitalization Rate”, “Controlled Property”, “Fixed Charges”, “Guarantor”,
“Mandatorily Redeemable Stock”, “Permitted Liens”, “Total Budgeted Cost” and
“Wholly Owned Property” contained in Section 1.1. thereof in their entirety as
follows:


“Capitalization Rate” means 6.75%.


“Controlled Property” means a Property which is an Eligible Property that is
owned in fee simple (or leased under a Ground Lease) by a Subsidiary that is not
a Wholly Owned Subsidiary and with respect to which the Borrower or such
Subsidiary has the right to take the following actions without the need to
obtain the consent of any Person (other than the Requisite Lenders if required
pursuant to the Loan Documents): (A) to create Liens on such Property as
security for Indebtedness of the Borrower or such Subsidiary, as applicable and
(B) to sell, convey, transfer or otherwise dispose of such Property.


“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis and of
Unconsolidated Affiliates for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, its Subsidiaries and
its Unconsolidated Affiliates during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, and (c) all
Preferred Dividends paid by the Borrower, its Subsidiaries and Unconsolidated
Affiliates during such period (other than such payments to the Borrower and any
Subsidiary); provided, however that only the Borrower's Ownership Share of the
amounts (other than inter-company amounts) set forth in clauses (a) through (c)
above with respect to Unconsolidated Affiliates of the Borrower shall be
included in determinations of Fixed Charges.


“Guarantor” means any Person that is party to the Guaranty as a Guarantor.


“Mandatorily Redeemable Stock” means, with respect to a Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or




--------------------------------------------------------------------------------




otherwise (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or in part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests); in each case, on or prior to the Maturity Date. For purposes of this
definition, Equity Interests in any of the following Subsidiaries which the
Borrower is obligated to acquire pursuant to currently existing agreements (as
in effect on the date hereof) with the holders of such Equity Interest shall not
be considered to be Mandatorily Redeemable Stock: Congressional Plaza
Associates, LLC, NVI-Avenue, LLC, Street Retail West 7, L.P., FR Pike 7 Limited
Partnership and Federal Realty Partners L.P.


“Permitted Liens” means, with respect to any asset or property of a Person,
(a) (i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen's compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or materially
impair the use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and each Specified Derivatives Provider;
(f) Liens in favor of the Borrower or a Subsidiary securing obligations owing by
a Subsidiary to the Borrower or a Subsidiary; (g) Liens in existence as of the
Agreement Date and set forth on Part II of Schedule 6.1.(f); and (h) Liens
securing Indebtedness permitted by the Loan Documents.


“Total Budgeted Cost” means, at any time, the aggregate amount of all costs (net
of third party contributions to, or reimbursement of, costs) budgeted to be
paid, incurred or otherwise expended or accrued by the Borrower, a Subsidiary or
an Unconsolidated Affiliate with respect to such Property to complete
development and achieve a stabilized Occupancy Rate as reasonably determined by
the Borrower in good faith, including without limitation, all amounts budgeted
with respect to all of the following: (a) acquisition of land and any related
improvements; (b) a reserve for construction interest; (c) an operating deficit
reserve; (d) tenant improvements; (e) leasing costs and commissions, (f)
infrastructure costs and (g) other hard and soft costs associated with the
development or redevelopment of such Property. Total Budgeted Costs shall also
include the fully budgeted costs of Properties under construction (as evidenced
by commencement of the pouring of footings), acquired or to be acquired pursuant
to purchase agreements or being developed by third parties under a loan that the
Borrower, its Subsidiary or an Unconsolidated Affiliate has guaranteed or
otherwise has liability for the payment thereof. If a Property is owned by an
Unconsolidated Affiliate the Total Budgeted Cost shall be equal to the product
of (i) the Borrower's Ownership Share in such Unconsolidated Affiliate and (ii)
the Total Budgeted Cost of such Property as calculated in accordance with this
definition.


“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple (or leased under a Ground Lease) by only the Borrower or a Wholly Owned
Subsidiary.


(b)The Credit Agreement is further amended by adding the following definition of
“Recourse Indebtedness” to Section 1.1. thereof in the appropriate alphabetical
location:


“Recourse Indebtedness” means, with respect to a Person, any Indebtedness other
than Indebtedness for borrowed money in respect of which recourse for payment
(except for customary




--------------------------------------------------------------------------------




exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.


(c)The Credit Agreement is further amended by restating Section 7.14. thereof in
its entirety as follows:


Section 7.14. Guarantors.


(a)    Within 10 Business Days of the date on which any of the following
conditions first applies to any Subsidiary (other than a Subsidiary owning a
Non-Controlled Property) that is not already a Guarantor, the Borrower shall
deliver to the Administrative Agent each of the following in form and substance
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Subsidiary (or if the Guaranty is not then in existence, a Guaranty
executed by such Subsidiary) and (ii) the items that would have been delivered
under subsections (iv), (v), (vi)(with such subsection being read to apply to
such Subsidiary rather than the Borrower), (viii) and (ix) of Section 5.1.(a) if
such Subsidiary had been required to become a Guarantor on the Agreement Date:


(x)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any Subsidiary of the Borrower; or


(y)    such Subsidiary (A) owns any asset the value of which is included in the
determination of Unencumbered Asset Value and (B) has incurred, acquired or
suffered to exist any Recourse Indebtedness.


(b)    [Intentionally Omitted].


(c)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor is not
required to be a party to the Guaranty under the immediately preceding
subsection (a); (ii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.; and (iii) the Administrative Agent shall have
received such written request at least ten (10) Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.


(d)The Credit Agreement is further amended by restating Section 8.4.(l) thereof
in its entirety as follows:


(l)    [Intentionally Omitted];


(e)The Credit Agreement is further amended by restating Section 9.1.(a) thereof
in its entirety as follows:


(a)    Minimum Tangible Net Worth. The Borrower shall not at any time permit the
Tangible Net Worth to be less than (i) $1,900,000,000 plus (ii) 75% of the Net
Proceeds of all Equity Issuances effected at any time after December 31, 2012 by
the Borrower or any of its Subsidiaries to any Person other than the Borrower or
any of its Subsidiaries.






--------------------------------------------------------------------------------




(f)The Credit Agreement is further amended by restating Section 9.1.(f) thereof
in its entirety as follows:


(f)    Minimum Unencumbered Debt Yield. The Borrower shall not permit the ratio
of (i) Unencumbered Adjusted NOI on a consolidated basis for any fiscal quarter
times 4 to (ii) Unsecured Indebtedness of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to be less than 0.11 to 1.00 at any time.


(g)The Credit Agreement is further amended by restating clause (iv) of Section
9.1.(g) thereof in its entirety as follows:


(iv)    Unimproved Land such that the aggregate value of such Unimproved Land,
calculated on the basis of acquisition cost, exceeds 5.00% of Total Asset Value;
and


(h)The Credit Agreement is further amended by restating Section 9.1.(h) thereof
in its entirety as follows:


(h)    [Intentionally Omitted].




(i)The Credit Agreement is further amended by restating Section 9.2.(b) thereof
in its entirety as follows:


(b)    Investments to acquire Equity Interests of a Subsidiary or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case, (i) as a result of such Investment, and after giving
effect thereto, no Default or Event of Default is or would be caused thereby,
and no other Major Default or Event of Default has occurred and is continuing,
and (ii) if such Subsidiary is (or after giving effect to such Investment would
be) required to become a Guarantor pursuant to Section 7.14., the terms and
conditions set forth in Section 7.14. are satisfied;


(j)The Credit Agreement is further amended by restating clause (i) of the
proviso set forth in Section 9.5. thereof in its entirety as follows:


(i)    any of the actions described in the immediately preceding clauses (a),
(b) and (c) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Borrower) so long as, as a result of the taking of such action,
and after giving effect thereto, no Default or Event of Default is or would be
caused thereby, and no other Major Default or Event of Default has occurred and
is continuing; notwithstanding the foregoing, any such Loan Party may enter into
a transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (A) the Borrower shall have given the Administrative Agent
and the Lenders at least 10 Business Days' prior written notice of such merger;
(B) if the survivor entity is required to become a Guarantor pursuant to Section
7.14. (and is not already a Guarantor), within five (5) Business Days of
consummation of such merger, the survivor entity shall have executed and
delivered an Accession Agreement (or if the Guaranty is not then in existence, a
Guaranty executed by such survivor entity); (C) within 30 days of consummation
of such merger, the survivor entity delivers to the Administrative Agent the
following: (1) items of the type referred to in Sections 5.1.(a)(iv), (v),
(vi)(with such subsection being read to apply to such survivor entity rather
than the Borrower), (viii) and (ix) with respect to the survivor entity as in
effect after consummation of such merger (if not previously delivered to the
Administrative Agent and still in effect), (2) copies of all documents entered
into by such Loan Party or the survivor entity to effectuate the consummation of
such merger, including, but not limited to, articles of merger and the plan of
merger, (3) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action authorizing such merger and
(4) copies of any filings with the Securities and Exchange Commission in
connection with such merger; and (D) such Loan Party and the survivor entity
each takes such other




--------------------------------------------------------------------------------




action and delivers such other documents, instruments, opinions and agreements
as the Administrative Agent may reasonably request;


Section 2. Conditions Precedent. The effectiveness of this Amendment, including
without limitation, the release of the Guarantors under Section 3 below, is
subject to receipt by the Administrative Agent of each of the following in form
and substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Lenders;


(b)    a Compliance Certificate calculated on a pro forma basis for the
Borrower's fiscal quarter ending December 31, 2012;


(c)    a certificate of the Borrower, signed on behalf of the Borrower by a
Responsible Officer of the Borrower, certifying that (i) no Default or Event of
Default has occurred and is continuing as of the date hereof nor will exist
immediately after giving effect to this Amendment and (ii) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents (including this Amendment) to which any of them is a party,
are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on and as of the
date hereof immediately after giving effect to this Amendment except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances not prohibited thereunder;


(d)    a copy of a duly executed amendment to the Existing Credit Agreement,
amending the terms of the Existing Credit Agreement corresponding to the terms
of the Credit Agreement amended by Section 1 of this Amendment so that all such
terms and sections shall be substantially the same;


(e)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and the Arrangers, including without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent, have been paid; and


(f)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.


Section 3. Release of Guarantors. Upon the effectiveness of this Amendment as
provided in Section 2 above, the Administrative Agent and the Lenders agree that
the Guarantors set forth on Schedule I attached hereto shall be released as
Guarantors under the Guaranty in effect immediately prior to the effectiveness
of this Amendment and such Guaranty shall terminate.


Section 4. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to execute
and deliver the Amendment Documents and perform the Amendment Documents and the
Credit Agreement as amended by this Amendment in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby. The Amendment Documents have been duly executed and delivered by the
duly authorized officers of the Borrower and each of the Amendment Documents and
the Credit Agreement as amended by this Amendment is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.




--------------------------------------------------------------------------------






(b)    Binding Effect. This Amendment and the Credit Agreement as amended by
this Amendment constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


(d)    No Guarantors. As of the effective date of this Amendment and after
giving effect thereto, no Subsidiary is required to be a Guarantor pursuant to
Section 7.14. of the Credit Agreement as amended by this Amendment.


Section 5. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made or deemed made by the Borrower
to the Administrative Agent and the Lenders in the Credit Agreement as amended
by this Amendment and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full and such representations and warranties are true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) on and as of the date hereof immediately
after giving effect to this Amendment except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited thereunder.


Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment is a Loan Document.


Section 7. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including attorneys'
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.


Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


[Signatures on Next Page]




--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan Agreement to be executed as of the date first above written.


 
 
FEDERAL REALTY INVESTMENT TRUST
 
 
 
 
By:
/s/ Dawn M. Becker
 
 
Name: Dawn M. Becker
 
 
Title: Executive Vice President - Chief Operating Officer











































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to First Amendment to Term Loan Agreement for Federal Realty
Investment Trust]


 
 
PNC BANK, NATIONAL ASSOCIATION, as
 
 
Administrative Agent and as a Lender
 
 
 
 
By:
/s/ Benjamin Adams
 
 
Name: Benjamin Adams
 
 
Title: Senior Vice President











































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to First Amendment to Term Loan Agreement for Federal Realty
Investment Trust]


 
 
CAPITAL ONE, N.A., as a Lender
 
 
 
 
By:
/s/ Frederick H. Denecke
 
 
Name: Frederick H. Denecke
 
 
Title: Vice President











































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to First Amendment to Term Loan Agreement for Federal Realty
Investment Trust]


 
 
REGIONS BANK, as a Lender
 
 
 
 
By:
/s/ Kerri Raines
 
 
Name: Kerri Raines
 
 
Title: Vice President











































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to First Amendment to Term Loan Agreement for Federal Realty
Investment Trust]


 
 
SUNTRUST BANK, as a Lender
 
 
 
 
By:
/s/ W. John Wendler
 
 
Name: W. John Wendler
 
 
Title: Senior Vice President











































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to First Amendment to Term Loan Agreement for Federal Realty
Investment Trust]


 
 
TD BANK, N.A., as a Lender
 
 
 
 
By:
/s/ Michael Duganich
 
 
Name: Michael Duganich
 
 
Title: Vice President





--------------------------------------------------------------------------------




SCHEDULE I


Released Guarantors


STREET RETAIL, INC.
FR LINDEN SQUARE, INC.
FR FEDERAL PLAZA, INC.
FR WHITE MARSH, INC.
FEDERAL REALTY PARTNERS L.P.
FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC
SRI ASSEMBLY ROW B2, LLC
SRI ASSEMBLY ROW B3, LLC
SRI ASSEMBLY ROW B5, LLC
SRI ASSEMBLY ROW B6, LLC
SRI ASSEMBLY ROW B7, LLC
SRI ASSEMBLY ROW B8, LLC
SRI ASSEMBLY ROW B9, LLC
SRI OLD TOWN, LLC
STREET RETAIL FOREST HILLS I, LLC
STREET RETAIL WEST I, L.P.
STREET RETAIL WEST II, L.P.
STREET RETAIL WEST 3, L.P.
STREET RETAIL WEST 4, L.P.
STREET RETAIL WEST 6, L.P.
STREET RETAIL WEST 10, L.P.
FR STURTEVANT STREET, LLC
FR WESTGATE MALL, LLC
STREET RETAIL SAN ANTONIO, LP
FR CHELSEA COMMONS II, LLC
FR DEL MAR VILLAGE, LLC
FR DEL MAR VILLAGE II, LLC
FR MERCER MALL, LLC
FR NORTH DARTMOUTH, LLC
CORDON FAIRFIELD BUSINESS TRUST
CAMPBELL-PHILADELPHIA BUSINESS TRUST
SHOPPES AT NOTTINGHAM SQUARE BUSINESS TRUST
RETAIL PROPERTIES BUSINESS TRUST
NOTTINGHAM SQUARE BUSINESS TRUST
BYRON STATION LIMITED PARTNERSHIP, LLLP
BERMAN ENTERPRISES II LIMITED PARTNERSHIP
ANDORRA ASSOCIATES
SHOPPING CENTER ASSOCIATES
FR PIKE 7 LIMITED PARTNERSHIP    
GOVERNOR PLAZA ASSOCIATES
FR ASSEMBLY SQUARE, LLC
FR CHELSEA COMMONS III, LLC
FR HUNTINGTON SQUARE, LLC
FR TOWER SHOPS, LLC










